El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La dueña con. título inscrito de la casa número 13 que mide 5 metros 96 centímetros de frente por 10 metros 21 centímetros de fondo situada en un solar cedido por la mu-*829nicipalidad el cnal mide 6 .metros 81 centímetros de frente por 26 metros 26 centímetros de fondo, vendió nna casa cuya descripción es como signe:
“Urbana, casa terrera de. madera del país y techo de zinc, mar-cada con el número 13, situada en la calle de Ruiz Belvis de Caguas, en solar del municipio, de 6 metros 81 centímetros de frente por 26 metros 26 centímetros de fondo, antes, hoy dicho solar mide 279 metros con 30 centímetros cuadrados, o sea 9 metros 80 centímetros de frente, por 28 metros 50 centímetros de fondo, y está marcado con el número 11, según certificación espedida por el secretario del mu-nicipio de Caguas, don Juan M. Solá, midiendo dicha casa actual-mente 9 metros de frente por 10 metros de fondo, lindante por el norte, que es su frente con la calle, de Ruiz Belvis; por el este, su izquierda, con Dolores Cubarons; por el sur su fondo con Jesús Méndez, y por el oeste, su derecha, con Leonor Díaz.”
El registrador denegó la inscripción de la escritura en cuanto al exceso de lo que en el registro constaba inscrito a nombre de la vendedora, fundando su negativa en los mo-tivos siguientes:
“Por no resultar del registro que el usufructo de dicho exceso del solar se haya cedido a la vendedora, pues aunque para justifi-carlo se acompaña una certificación expedida por J. M; Solá, secre-tario municipal de Caguas, el 21 de agosto de 1918, dicho documento no es de la clase que contempla el artículo 3 de la Ley Hipotecaria para trasmisión del dominio de los inmuebles, y por referirse dicha certificación a un solar marcado con el número 11 de la población sito en la misma calle, que está inscrito con diferentes colindancias a favor de persona distinta de la vendedora, lo que sería por tanto un obstáculo con arreglo al artículo 20 de la citada ley para tomar en cuenta la aludida certificación.”
. Insiste la recurrente en que el registrador debió haber observado que el número del solar es ahora 11 y no 13 como anteriormente, debido al cambio que se hizo en la numera-ción de las casas en el año 1910, cosa que debió haber sa-bido el registrador. Parece que en el registro no existía nada que demostrara este cambio y la recurrente y no eb. *830registrador estaba en la obligación de acreditar la identidad de la finca.
La mera mención que se bace en la escritura no es bas-tante para demostrar que el solar que se describe en la cer-tificación expedida por el secretario municipal con el número 11 es en realidad el que aparece inscrito con el número 13 y que la propiedad vendida no es realmente la inscrita a nombre de otra persona con el número 11.
Convenimos con la recurrente en que por lo general la certificación del secretario municipal es suficiente para acre-ditar la cesión becba por el municipio del usufructo de un solar municipal, pero por las razones expresadas debe con-firmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.